PD-1319-15
                                        IN THE
                           TEXAS COURT DF CRIMINAL APPEAL^                    M
                                                       wmc&m,v.mii
                                    AUSTIN, TEXAS

Muldrow, Johnny                                               OCT 05 2015
     (Petitioner)

                                                    Cause ,#©W»BtalCtefk
THE STATE DF TEXAS
      (Respondent)


                                                                            fiifd
                     PETITIONER'S FIRST REQUEST FOR EXTENDED TIME
                                                                    COURT OF CRIMINAL APPEALS
                 TO FILE PETITION FOR DISCRETIONARY REVIEW AND
                       REQUEST TO SUSPEND T.R.A.P. RULE 9.3(b)
                                                                          OCT 08 2015

TO THE HONORABLE ZIUSTICE(S) OF SAID COURT:                             Abel AcOSta, Clerk
      COMES NOW, Johnny Muldrou, Petitioner, proceeding pro se and indigent
in the above-styled and numbered cause, and respectfully asks this Honorable
Court to extend the filing deadline date for an additional (60) days, thus
allowing Petitioner to prepare and present a meaningful Petition for
Discretionary Review. In addition, Petitioner requests that due to his
INDIGENT status, that T.R.A.P. Rule 9.3(b) be suspended pursuant to T.R.A.P.
Rule 2, allouing Petitioner to file ONLY the original Petition for Discretionary
Review instead of the required (11) copies, as required by Rule 9.3(b)(1).
      In support thereof, Petitioner would show the Court the following:
1.   Petitioner was indigent during trial as well as during his appellate
     proceedings and continues to be indigent.
2.   Petitioner submits that he does NOT have the legal skills capable to handle

     this proceeding and requires assistance from a fellow inmate due to the
     complexity of the issues involved with the case.
3.   Petitioner is NOT requesting additional time to file his PDR to harass
     Respondent nor delay proceedings, but for the sole purpose of preparing
     and presenting a meaningful Petition for Discretionary Review.
k.   This Court granted Petitioner the opportunity to file an Out-of-Time
     Petition for Discretionary review in a ruling dated September 23, 2015
     in Cause No. UR-83,804-01, and mandated that Petitioner file his PDR
     within 30 days of the ruling.
      WHEREFORE, PREMISES CONSIDERED, Petitioner asks this Court to grant this
motion, extending the filing deadline date for his Petition for Discretionary
Review for an additional (60) days, or any additional time this Court deems
appropriate. ADDITIONALLY, Petitioner asks that, due to his indigent status,
T.R.A.P. Rule 9.3(b) be suspended pursuant to T.R.A.P. Rule 2, allowing
Petitioner to file ONLY the original of his Petition for Discretionary Review
in this Court.


Executed this 29th day of September, 2015.

                                                      Respectfully submitted,



                                                      Dohnny Muldrow - Petitioner
                                                      Pro Se Representation
                                                      TDC3 #1934318
                                                      Mark Li. Stiles Unit
                                                      3060 FM 3514
                                                      Beaumont, TX   77705




                             CERTIFICATE OF SERVICE

     A true and correct copy of the foregoing Request for Extended Time to
File Petition for Discretionary Review and Request to Suspend T.R.A.P. Rule
9.3(b), was delivered to Respondent via U.S. Postal Service, postage prepaid,
addressed to:
                 Gary D. Young, District Attorney
                 Lamar County Courthouse
                 119 North Main Street
                 Paris, TX   75460
Executed this 29th day of September, 2015.

                                                      Respectfully submitted,



                                                      Dohnny Muldrow - Petitioner
                                                      Pro Se Representation
                                                      TDCZI #193431:6
                                                      Mark L). Stiles Unit
                                                      3060 FM 3514
                                                      Beaumont, TX   77705